UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1911


ROSE URE MEZU,

                 Plaintiff - Appellant,

          v.

MORGAN STATE UNIVERSITY; ARMADA W. GRANT, in her personal
capacity and as Director, Human Resources/Payroll for Morgan
State University; DOLAN HUBBARD, in his personal capacity
and as Chair, Department of English and Language Arts,
Morgan State University,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:09-cv-02855-WMN; 1:11-cv-03072-WMN)


Submitted:   August 27, 2015              Decided:   September 11, 2015


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. Valerie Ibe, LAW OFFICES OF C. VALERIE IBE, Pikesville,
Maryland, for Appellant.  Brian E. Frosh, Attorney General of
Maryland, Thomas Faulk, Assistant Attorney General, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rose Ure Mezu appeals the district court’s judgment and its

order denying her Fed. R. Civ. P. 50 and Fed. R. Civ. P. 59

motions,      after   a   jury     found    in    Defendants’         favor     on    Mezu’s

claims alleging retaliation, in violation of Title VII of the

Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17      (2012),        and    retaliation          in     violation        of,        and

interference       with      her   rights   guaranteed          by,    the     Family       and

Medical    Leave      Act,    29   U.S.C.    §§ 2601-2654            (2012).         We    have

considered the parties’ arguments and have reviewed the record

and    find   no     reversible     error.         Accordingly,         we     affirm      the

district      court’s     judgment    and       order.        Mezu    v.     Morgan       State

Univ., Nos. 1:09-cv-02855-WMN; 1:11-cv-03072-WMN (D. Md. filed

Jun.   13,    2014,     entered     Jun.    23,    2014;       Aug.     21,    2014.        We

dispense      with    oral     argument      because          the     facts    and        legal

contentions     are     adequately     presented         in    the    materials       before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2